DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Moving mechanism as recited as claims 5, 9-11, and 14-16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claims 8-11 recite a controller which is interpreted as controller 7 and is recited as [0037], [0056], and [0057] therein it is clarified that the controller is a computer that includes a computer-related storage medium 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 11 is under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The term “stroke” is recited, but the specification lacks guidance as to what is the meaning of the term. For the purposes of examination, the term stroke is taken to mean a small amount as applicant has not provided guidance in the specification to clarify the meaning. It is noted that though the discharge paths can be moved as suggested by the prior art of Hiroe et al such movement is not too large and to cause turbulent flow patter or uncontrollable flow.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “stroke” is recited, but the specification lacks guidance as to what is the meaning of the term. Thus, the claim is indefinite. For the purposes of examination, the term stroke is taken to mean a small amount as applicant has not provided guidance in the specification to clarify the meaning. It is noted that though the discharge paths can be moved as suggested by the prior art of Hiroe et al such movement is not too large and to cause turbulent flow patter or uncontrollable flow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al (US 2012/0240958).
Regarding claims 1:A substrate processing apparatus, comprising: a processing tub (treatment vessel 2) in which a processing is performed on multiple substrates by immersing the multiple substrates W in a processing liquid; and a fluid supply 18, 19 disposed under the multiple substrates within the processing tub and configured to discharge a fluid to generate a liquid flow of the processing liquid within the processing tub, wherein the fluid supply includes multiple discharge paths configured to discharge the fluid to different regions in an arrangement direction of the multiple substrates.  See Fig. 19. Liquid supply pipes 60-62

Regarding claims 5. The substrate processing apparatus of Claim 1, further comprising: a moving mechanism configured to move the multiple discharge paths.  See [0112] where a nozzle swinging mechanism 27 is recited and interpreted as the moving mechanism.

Regarding claims 6. The substrate processing apparatus of Claim 1, wherein the fluid supply includes a discharge opening through which the fluid is discharged toward an inner wall of the processing tub. See Fig. 19.

Regarding claim 8:	A substrate processing apparatus, comprising: a processing tub (treatment vessel 2) in which a processing is performed on multiple substrates by immersing the multiple substrates W in a processing liquid; and a fluid supply 18, 19 disposed under the multiple substrates within the processing tub and configured to discharge a fluid to generate a liquid flow ..


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masutomi et al (US 2018/0025927).
Regarding claims 1 and 2:	The prior art of Masutomi et al teaches a substrate liquid processing apparatus with processing bath (processing tub 34) with liquid nozzles 49 and  gas flow pipes 81-84 which are provided below the wafers 8. See Figs. 3. 4A. 4B with multiple discharge regions 81B-81D partitioned from each other.
Regarding claim 8:	Masutomi et al teaches a substrate liquid processing apparatus with processing bath (processing tub 34) with liquid nozzles 49 and  gas flow pipes 81-84 which are provided below the wafers 8. See Figs. 3. 4A. 4B with multiple discharge regions 81B-81D partitioned from each other. Masutomi et al also teaches a controller 7 see  col. 7 lines 6-29 the controller is a computer with a computer readable storage medium that controls the flow rate of the fluid supply with the assistance of the flow rate regulator 48 and valves  55, 77 see col. 8 line 4- col 10 line 62.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (US 2012/0240958) in view of Ueno et al (US 5,236,515).
The prior art of Higuchi et al was discussed above.
The prior art of Higuchi et al fails to teach:
Regarding claim 3: The fluid supply includes additional discharge paths that are parallel to the multiple discharge paths in a direction orthogonal to the arrangement to the direction of the substrates and the inner diameters of the multiple discharge paths are smaller than those of the additional discharge paths.
Regarding claim 4: The fluid supply is equipped with a discharge plate with multiple discharge regions partitioned from each other.
Regarding claim 12: The fluid supply includes additional discharge paths and the inner diameters of the multiple discharge paths are smaller than those of the additional discharge paths.
Regarding clam 13: The fluid supply is equipped with a discharge plate with multiple discharge regions partitioned from each other.
Ueno et al teaches a cleaning device.  The cleaning device comprises a cleaning tub (processing tub 26 and 28). Fig. 3 illustrates current regulating plates 66 has holes 68. The diameter of the holes and the pitch may be varied between the central and peripheral portions of the regulating plate. See also Figs. 6 and 7 with change plates 72 are provided at portions facing cleaning solution supply ports 70 see col. 5 lines 25-40. The motivation to orient the holes orthogonally to the arrangement to the direction of the substrates so that cross flow can be used to enhance the distribution of the process fluid to the substrates. Thus, it would have been .

Claims 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (US 2012/0240958) in view of Hiroe et al (US 2007/0240743).
The prior art of Higuchi et al was discussed above.
The prior art of Higuchi et al fails to teach:
Regarding claim 9: A moving mechanism and that the controller changes discharge positions of the multiple discharge paths by controlling the moving mechanism.
Regarding claim 10: The moving mechanism moves the multiple discharge paths along the arrangement direction of the substrates.
Regarding claim 11:	The moving mechanism moves the discharge paths by a stroke smaller than a distance between the multiple substrates.
Regarding claim 14: A moving mechanism moves the discharge paths.
Regarding claim 15: The fluid supply that includes a discharge opening through which the fluid is discharged toward an inner wall of the processing tub.
Regarding claim 16: The fluid supply is equipped with a mounting plate with multiple mounting holes.
Hiroe et al teaches a substrate processing apparatus with a bottom plate 2 (mounting plate) with discharge ports 22 (discharge openings), suction ports 23. See [0147] – [0149] the bottom plate is rotated in order to change the position of the discharge openings. The motivation to provide a mounting plate and move the discharge paths in order to adjust and thus control the 
Notice the amount of movement of the discharge paths is a matter of optimization that could be determined by one of ordinary skill in the art at the time of the claimed invention. The term stroke is taken to mean a small amount as applicant has not provided guidance in the specification to clarify the meaning. It is noted that though the discharge paths can be moved as suggested by the prior art of Hiroe et al such movement is not too large and to cause turbulent flow patter or uncontrollable flow. Barring a showing of criticality the amount of movement optimal for the desired process fluid distribution would have been determined within routine experimentation and design choice. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to move the discharge path but only to the amount (such as a “stroke) that would continue to allow flow control.

Claims 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masutomi et al (US 2018/0025927) in view of Hiroe et al (US 2007/0240743).
The prior art of Masutomi et al was discussed above.
The prior art of Masutomi et al fails to teach:
Regarding claim 9: A moving mechanism and that the controller changes discharge positions of the multiple discharge paths by controlling the moving mechanism.
Regarding claim 10: The moving mechanism moves the multiple discharge paths along the arrangement direction of the substrates.

Regarding claim 14: A moving mechanism moves the discharge paths.
Regarding claim 15: The fluid supply that includes a discharge opening through which the fluid is discharged toward an inner wall of the processing tub.
Regarding claim 16: The fluid supply is equipped with a mounting plate with multiple mounting holes.
Hiroe et al teaches a substrate processing apparatus with a bottom plate 2 (mounting plate) with discharge ports 22 (discharge openings), suction ports 23. See [0147] – [0149] the bottom plate is rotated in order to change the position of the discharge openings. Notice also in [0139] – [0173] that the flow rate adjusting of the openings is performed by valves and a pump. The motivation to provide a mounting plate and move the discharge paths in order to adjust and thus control the distribution of processing fluid to the wafers as suggested by Hiroe et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Masutomi et al with the moving mechanism as suggested by Hiroe et al.
Notice the amount of movement of the discharge paths is a matter of optimization that could be determined by one of ordinary skill in the art at the time of the claimed invention. The term stroke is taken to mean a small amount as applicant has not provided guidance in the specification to clarify the meaning. Barring a showing of criticality the amount of movement optimal for the desired process fluid distribution would have been determined within routine experimentation and design choice. Thus, it would have been obvious for one of ordinary skill in .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (US 2012/0240958) in view of Yokomizo et al (US 5,503,171).
The prior art of Higuchi et al was discussed above.
The prior art of Higuchi et al fails to teach a mounting plate as recited.
The prior art of Yokomizo et al teaches a substrate washing apparatus with a processing tub (washing vessel 142) where fluid is introduced through supply openings 17 and a mounting plate 20 (comprised of straightening plate 22 and diffusing plate 24) see Figures 3 and 7. The mounting plate 20 provides multiple discharge paths. See Fig 8 and col. 5 line 54- col. 7 line 16 which illustrates the openings (apertures 21) in the mounting plate and the distribution paths. The motivation to combine the teachings of Higuchi et al and Yokomizo et al is that according to col. 6 lines 49-58 the mounting plate allows for the uniform distribution of a large amount of treatment solution between the wafers. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Higuchi et al with the mounting plate (straightening means 20) as suggested by Yokomizo et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masutomi et al (US 2018/0025927) in view of Yokomizo et al (US 5,503,171).
The prior art of Masutomi et al was discussed above.
The prior art of Masutomi et al fails to teach a mounting plate as recited.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al (US 2018/0218924) teaches substrate liquid treatment apparatus The prior art of Tanaka et al teaches a processing tub (treatment tank 34), a fluid supply (liquid nozzles 49 and gas nozzles 60) under the substrates 8 see Fig. 2.Controller (control section 7) is discussed in [0048].and flow control devices 60C are [0054].
Bohme et al (US 4,559,664) teaches a discharge plate with varying hole sizes see Fig. 3a and 9.
Abiko et al (US 2006/0213542) teaches a substrate processing apparatus where processing bath 10/110 with nozzles 17/117 located under the wafers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716